Citation Nr: 0733048	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-07 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to January 
1973.  The appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the appellant's claim of 
entitlement to enhanced DIC benefits under 38 U.S.C.A. 
§ 1311.  

In May 2004, the appellant testified at a hearing held before 
an Acting Veterans Law Judge.  In August 2005, the Board 
remanded this matter.

In September 2007, the Board informed the appellant that the 
ActingVeterans Law Judge who conducted the hearing was no 
longer employed by the Board and advised her that she was 
entitled to another hearing.  In a signed statement, dated 
later that month, the appellant responded that she did not 
wish to testify at a second Board hearing.  As such, the 
Board will proceed with the consideration of this case.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) was 
evaluated as 100 percent disabling, effective June 7, 1991.

2.  The veteran died on April [redacted], 2000.

3.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318 has 
been established.

4.  The appellant and the veteran entered into a common law 
marriage and held themselves out as husband and wife for at 
least eight years prior to the veteran's death on April [redacted], 
2000.


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC have been met.  
38 U.S.C.A. §§ 1311, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that the appellant is 
entitled to enhanced DIC benefits as the spouse of the 
veteran for the eight years before his death.  This 
constitutes a complete grant of the benefit sought on appeal.  
As such, no discussion of VA's duties to notify and assist is 
necessary.

In a May 2001 rating decision, the RO granted entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 on the basis that the 
veteran's PTSD was hypothetically 100 percent disabling for 
the last ten years of his life.  

In this appeal, the appellant seeks entitlement to enhanced 
DIC benefits under 38 U.S.C.A. § 1311(a)(2) on the basis that 
she and the veteran's were married for the eight-year period 
prior to his death.  

There are some essential facts that are beyond dispute, such 
as the veteran died on April [redacted], 2000; that they relocated to 
Tennessee in 1987; that the veteran's PTSD was evaluated as 
100 percent disabling, effective June 7, 1991; and that he 
and the appellant were ceremonially married on September [redacted], 
1992.  Because the veteran and the appellant were not 
formally married prior to September [redacted], 1992, i.e., they were 
"legally" married for less than eight years prior to his 
death, this appeal turns on whether he and the appellant were 
common law spouses for the eight-year period prior to April 
[redacted], 2000.  

In support of this claim, the appellant maintains that she 
and the veteran became a common-law married couple while 
residing in Georgia in 1984.  She reports that they remained 
a common-law married couple when they relocated to Tennessee 
in 1987 after the death of the veteran's son in a motorcycle 
accident, and that they remained so until ceremonially 
married on September [redacted], 1992.  The appellant added that 
although they considered themselves married prior to the 
September [redacted], 1992, ceremony, they only "formally" married 
because they were encouraged to get "legally" married by 
the veteran's treating physicians.

If at the time of the veteran's death he was in receipt of 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding his death, enhanced DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) may be warranted.  To determine whether the 
appellant is eligible for these benefits, VA can consider 
only periods during which the veteran was married to the 
surviving spouse.  38 U.S.C.A. § 1311(a)(2).

As noted above, from 1987 until the veteran's death on April 
[redacted], 2000, the appellant and the veteran resided in Tennessee.  
A common law marriage, however, cannot be established in 
Tennessee.  See Andrews v. Signal Auto Parts, Inc., 492 
S.W.2d 222, 223 (Tenn. 1972); Smith v. North Memphis Savings 
Bank, 89 S.W. 392 (Tenn. 1905).  Tennessee though will 
recognize a valid common law marriage that was entered into 
in a jurisdiction where common law marriages are sanctioned.  
See In Re Estate of Glover, 882 S.W.2d 789, 789-90 (Tenn. 
1994).  Thus, this case turns on whether the appellant and 
the veteran formed a valid common law marriage while residing 
in Georgia, prior to relocating to Tennessee in 1987.

Until January 1, 1997, Georgia recognized common law 
marriage.  See Wright v. Goss, 229 Ga. App. 393, 395 (1997) 
(observing that, effective January 1, 1997, the Georgia 
General Assembly enacted OGCA § 19-3-1.1 that provides that 
no common law marriage shall be entered into in this state on 
or after January 1, 1997).  The Wright Court observed, 
however, that the amendment states that otherwise valid 
common law marriages entered into prior to January 1, 1997, 
are not affected and would continue to be recognized.  Id.

In addition, as the appellant points out, Tennessee has long 
recognized marriage by estoppel where the parties believed in 
the validity of the marriage and have evidenced that belief 
with cohabitation.  See Martin v. Coleman, 19 S.W.3d 757, 760 
(Tenn. 2000); see also Rambeau v. Farris, 212 S.W.2d 359 
(Tenn. 1948).

In determining whether entitlement to a benefit is warranted, 
VA must consider all information and lay and medical evidence 
of record, and when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA is required to give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In denying this claim, the RO noted that Tennessee does not 
recognize common law marriage.  The RO, however, did not 
address whether the appellant and the veteran formed a common 
law marriage prior to relocating from Georgia to Tennessee.  

At the May 2004 Board hearing, the appellant testified that 
although she and the veteran were not formally married until 
September [redacted], 1992, they lived openly as husband and wife 
while residing in Georgia prior to relocating to Tennessee in 
1987.  She reported that they cohabitated in Georgia and 
would have remained there but for the unfortunate death of 
the veteran's son in a motorcycle accident; the appellant 
explained that they moved to property that the veteran had 
willed to his son, but in light of his son's death, the 
veteran decided to relocate there.  The appellant added that 
both she and the veteran were divorced and thus were free to 
enter into a marital relationship.  She further testified 
that many years prior to September [redacted], 1992, she changed her 
credit cards to reflect her new "married" surname, that she 
and the veteran received bills that reflected a shared last 
name, that her children thought of the veteran as their 
father, and that she signed her name using the veteran's last 
name on forms relating to her children's education.  In 
addition, the appellant reported that she had no knowledge 
that Tennessee did not recognize common law marriage.

A May 1989 check reflects that the appellant and the veteran 
maintained a joint bank account and shared the same last 
name, i.e., the veteran's surname.  Further, a May 1990 voter 
registration card shows that the appellant was identified 
with the veteran's surname.  In addition, a July 1991 VA 
outpatient treatment record refers to the appellant as the 
veteran's "wife/girlfriend."  A September 1991 Social 
Security Administration claim form reflects that the 
appellant signed it using her "married" name.  Also of 
record is a May 1992 VA hospital discharge summary that 
indicates that the veteran was given inpatient treatment at 
that facility and was hospitalized for more than one month; 
the report states, "The patient [is] presently living with 
his common-law wife of eight years and her two children."  

In a May 2007 affidavit, the appellant's sister testified 
that in 1985 she leased a residence to the appellant and the 
veteran, which was located in Fannin County, Georgia, where 
they lived for more than six months sharing the veteran's 
last name.  The appellant's sister added that the veteran and 
the appellant held themselves out to the community as a 
married couple, and that the appellant began using the 
veteran's surname after they moved in together.  In addition, 
several lay statements, dated in April 2000, indicate that 
the veteran and the appellant lived as a married couple since 
the 1980s.

The Board also observes that the August 1993 VA psychiatric 
examination report confirms that the veteran's son died in a 
motorcycle accident in 1987.

The Board notes that private and VA medical records dated 
prior to September [redacted], 1992, show that the appellant was 
often referred to as the veteran's girlfriend, and that there 
is other evidence of record consistent with that 
characterization.  The Board also acknowledges that Tennessee 
does not generally recognize common law marriage, and that 
Georgia no longer does.  The Board finds, however, that the 
most probative evidence shows that the veteran and the 
appellant entered into a common law marriage while residing 
in Georgia, prior to relocating to Tennessee in 1987.  The 
Board notes that this evidence includes the appellant's 
sister's May 2007 affidavit, the appellant's credible May 
2004 testimony, the May 1992 VA hospitalization report that 
reflects that she was the veteran's common-law spouse for 
eight years and the appellant's voter registration card.  
Further, since they were legally able to form a common law 
marriage while residing in Georgia because they did so prior 
to January 1, 1997, they established a valid common law 
marriage.  

In light of the foregoing, the Board finds that the evidence 
supports the appellant's claim that she was the veteran's 
spouse for at least eight years prior to his death on April 
[redacted], 2000, on the basis that they entered into a valid common 
law marriage while residing in Georgia prior to relocating to 
Tennessee in 1987.  Thus, the requirements of 38 U.S.C.A. 
§ 1311(a)(2) have been met, and the appellant is entitled to 
DIC at the enhanced rate.


ORDER

Entitlement to enhanced DIC benefits is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


